Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/10/2021 regarding application 16/433,698 filed on 6/6/2019.  
 	Claims 1-16, and 18-27 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US Patent Application Publication 2011/0138100), and in view of Li (US Patent Application Publication 2021/0326118)
	As claim 1, Sinclair teaches An apparatus [as shown in figure 1; Li also teaches this limitation -- as shown in figures 14 and 15], comprising: a plurality of computing devices coupled to one another [the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices;” … The memory system includes a plurality of subarrays, each associated with a separate subarray controller, and a front end controller adapted to select and initiate concurrent operations in the subarrays (abstract); … The memory system also includes plurality of subarray controllers, each of the plurality of subarray controllers configured to control data read or write operations in a respective one of the plurality of subarrays independent of read or write operations in any other of the plurality of subarrays. A front end controller in the memory system is in communication with the plurality of subarray controllers, where the front end controller is adapted to select at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for data received from a host, select at least one other subarray of the plurality of subarrays in which to execute a second operation, and initiate execution of the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (¶ 0005); The memory system of claim 10, wherein the plurality of subarray controllers comprises a plurality of processors, each processor 
Li also teaches this limitation – a plurality of execution units as shown in figure 8] and that each comprise: a processing unit configured to perform operations on a block of data in response to receipt of the block of data [as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); A method of operating a memory system having an array of non-volatile memory cells, the method comprising the memory system: receiving data at a front end of the memory system from a host, wherein the data comprises a plurality of host logical block addresses (LBAs); selecting at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for the received data, wherein each of the plurality of subarrays is associated with a unique, fixed region of host LBA addresses and each of the plurality of subarrays is associated with a separate subarray controller; selecting at least one other subarray of the plurality of subarrays in which to execute a second operation on data already residing in the other subarray; and executing the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (claim 1);
Li also teaches this limitation – as shown in figure 7], wherein: at least one of the operations specifies a single address and involves accessing an address space that corresponds to a size of a memory device couplable to the plurality of computing devices [as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); A method of operating a memory system having an array of non-volatile memory cells, the method comprising the memory system: receiving data at a front end of the memory system from a host, wherein the data comprises a plurality of host logical block addresses (LBAs); selecting at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for the received data, wherein each of the plurality of subarrays is associated with a unique, fixed region of host LBA addresses and each of the plurality of subarrays is associated with a separate subarray controller; selecting at least one other subarray of the plurality of subarrays in which to execute a second operation on data already residing in the other subarray; and executing the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (claim 1)]; and at least two of the operations are performed in a same one of the plurality of computing devices in parallel [A method and system for permitting host write operations in one part of a flash receiving data at a front end of a memory system, selecting at least one of a plurality of subarrays in the memory system for executing a host write operation, and selecting at least one other subarray in which to execute a second operation. The write operation and second operation are then executed substantially concurrently … (abstract); … The number of slices 706 may be set by the number of memory subarrays within a bank that should perform background operations concurrently with host data write operations to the bank (¶ 0040)], wherein at least one of the at least two operations comprises a floating point add accumulate or a 32-bit complex operation [this limitation is taught y Li by way of a floating point add accumulate – as shown in figures 2, 3, and 6; A chip includes a multiply accumulate module with a fixed-point general-purpose unit, a floating-point special-purpose unit, and an output selection unit. The fixed-point general-purpose unit and the floating-point special-purpose unit share one group of multipliers. In the multiply accumulate module of the chip, the fixed-point operation and the floating-point operation are integrated in one circuit, so that the multiply accumulate module implements not only the fixed-point operation, but also the floating-point operation in the circuit. Sharing the multiplier by the fixed-point operation unit and the floating-point operation unit reduces a total quantity of devices used, and reduces power consumption during operation (abstract); multiplying, when the arithmetic mode is the fixed-point arithmetic mode, a first operand A by a second operand B, and then adding a third operand C of a calculation result of an upper-level multiply accumulate module, to obtain and output a fixed-point operation result … (¶ 0015-0016)]; and a memory array configured as a cache for the processing unit [flash memory, figure 1, 116]; wherein: each of the plurality of computing devices is separately addressable across a contiguous address space [as shown in figures 7 and 8, where each of the controllers/computing devices (figure , 802) is assigned a separate address space associated with its memory bank (figure 7, 704; figure 8, 804); … One arrangement of physical subarrays 702 in a multi-bank memory 700 is illustrated in FIG. 7. Each bank 704 may have one or more subarrays 702 where each subarray 702 is associated with a respective LBA region 708 made up of a fixed address range of host LBA addresses that differs from every other LBA region 708 in the multi-bank memory 700 … first, that the number of LBA subarrays 702 mapped to a sequence of contiguous addresses in host LBA address space is high to maximize parallelism of writing sequential data to physical subarrays; second, that the length of the sequence of contiguous addresses in individual LBA subarrays mapped to a sequence of contiguous addresses in host LBA address space is high to maximize the writing of data with sequential addresses in physical subarrays … (¶ 0039-0040)]; and the plurality of computing devices are resident on a controller [the corresponding “first controller” is the “system controller,” figure 1, 118; the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices;” … The memory system includes a plurality of subarrays, each associated with a separate subarray controller, and a front end controller adapted to select and initiate concurrent operations in the subarrays (abstract)]; a first communication subsystem within the apparatus and coupled to the plurality of computing devices and to the controller, wherein the first communication subsystem is configured to request the block of data [as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); A method of operating a memory system having an array of non-volatile memory cells, the method comprising the memory system: receiving data at a front end of the memory system from a host, wherein the data comprises a plurality of host logical block addresses (LBAs); selecting at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for the received data, wherein each of the plurality of subarrays is associated with a unique, fixed region of host LBA addresses and each of the plurality of subarrays is associated with a separate subarray controller; selecting at least one other subarray of the plurality of subarrays in which to execute a second operation on data already residing in the other subarray; and executing the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (claim 1)]; and a second communication subsystem within the apparatus and coupled to the plurality of computing devices and to the controller, wherein the second communication subsystem is configured to transfer, within the apparatus, the block of data from the controller to at least one of the plurality of computing devices [A method and system for receiving data at a front end of a memory system, selecting at least one of a plurality of subarrays in the memory system for executing a host write operation, and selecting at least one other subarray in which to execute a second operation. The write operation and second operation are then executed substantially concurrently … (abstract); as shown in figures 1 and 8; When writing data to a conventional flash data memory system, a host typically assigns unique logical addresses to sectors, clusters or other units of data within a continuous virtual address space of the memory system. The host writes data to, and reads data from, addresses within the logical address space of the memory system. The memory system then commonly maps data between the logical address space and the physical blocks or metablocks of the memory, where data is stored in fixed logical groups corresponding to ranges in the logical address space. Generally, each fixed logical group is stored in a separate physical block of the memory system. The memory system keeps track of how the logical address space is mapped into the physical memory but the host is unaware of this. The host keeps track of the addresses of its data files within the logical address space but the memory system operates without knowledge of this mapping (¶ 0002); Data are transferred into and out of the planes 310 and 312 through respective data input/output circuits 334 and 336 that are connected with the data portion 304 of the system bus 302. The circuits 334 and 336 provide for both programming data into the memory cells and for reading data from the memory cells of their respective planes, through lines 338 and 340 connected to the planes through respective column control circuits 314 and 316 (¶ 0030)].

However, both a floating point add accumulate and a 32-bit complex operation well known and commonly used in the art.
For example, Li specifically teaches a floating point add accumulate [as shown in figures 2, 3, and 6; A chip includes a multiply accumulate module with a fixed-point general-purpose unit, a floating-point special-purpose unit, and an output selection unit. The fixed-point general-purpose unit and the floating-point special-purpose unit share one group of multipliers. In the multiply accumulate module of the chip, the fixed-point operation and the floating-point operation are integrated in one circuit, so that the multiply accumulate module implements not only the fixed-point operation, but also the floating-point operation in the circuit. Sharing the multiplier by the fixed-point operation unit and the floating-point operation unit reduces a total quantity of devices used, and reduces power consumption during operation (abstract); multiplying, when the arithmetic mode is the fixed-point arithmetic mode, a first operand A by a second operand B, and then adding a third operand C of a calculation result of an upper-level multiply accumulate module, to obtain and output a fixed-point operation result … (¶ 0015-0016)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to have a floating point add accumulate operation, as demonstrated by Li, and to incorporate it into the existing scheme disclosed by Sinclair, in order to also support these operations.
The apparatus of claim 1, further comprising an additional controller, wherein the computing tiles, the first communication subsystem, and the second communication subsystem are coupled with the additional controller [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices”].
	As claim 3, Sinclair in view of Li teaches The apparatus of claim 1, further comprising the controller coupled to the first communication subsystem and the second communication subsystem and comprising circuitry configured to send the block of data to the first communication subsystem [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices”].
As claim 4, Sinclair in view of Li teaches The apparatus of claim 1, further comprising an additional controller configured to transfer commands associated with the block of data from a host to the first communication subsystem and the second communication subsystem [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices”].
As claim 5, Sinclair in view of Li teaches The apparatus of claim 4, further comprising logic coupled to the additional controller and configured to perform one or more additional operations on the block of data prior to an operation performed by one of the computing devices [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices”].
As claim 6, Sinclair in view of Li teaches The apparatus of claim 4, wherein at least one computing device of the plurality of computing devices comprises the additional controller [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) .
6.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Li, and further in view of Surti et al. (US Patent Application Publication 2018/0286105, hereinafter Surti).
	Regarding claim 7, Sinclair in view of Li does not teach the communication subsystem comprises a network on a chip (NoC) or a crossbar (XBAR), or both.
	However, network on a chip (NoC) and crossbar (XBAR) are well known and widely used in the art.
	For example, Surti specifically teaches network on a chip (NoC) [… Within the parallel processing unit 202, the I/O unit 204 connects with a host interface 206 and a memory crossbar 216, where the host interface 206 receives commands directed to performing processing operations and the memory crossbar 216 receives commands directed to performing memory operations (¶ 0053); Embodiments are applicable for use with all types of semiconductor integrated circuit ("IC") chips. Examples of these IC chips include but are not limited to processors, controllers, chipset components, programmable logic arrays (PLAs), memory chips, network chips, systems on chip (SoCs), SSD /NAND controller ASICs, and the like … (¶ 0462)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to network on a chip (NoC), as demonstrated by Surti, and to incorporate it into the existing scheme disclosed by Sinclair in view of Li, in order 
	As to claim 8, Sinclair in view of Li & Surti teaches The apparatus of claim 1, wherein the processing unit of each computing device is configured with a reduced instruction set architecture [Surti -- … In some embodiments, instruction set 1609 may facilitate Complex Instruction Set Computing (CISC), Reduced Instruction Set Computing (RISC), or computing via a Very Long Instruction Word (VLIW) … (¶ 0277)].
	As to claim 9, Sinclair in view of Li & Surti teaches The apparatus of claim 1, wherein each of the at least two operations are different types of operation [Li – as shown in figure 7,where the operations may be a fixed-point operation or a floating-point operation; Surti -- … The de-noise logic reduces or removes data noise from video and image data … (¶ 0300); … Arithmetic operations on the texture data and the input geometry data compute pixel color data for each geometric fragment, or discards one or more pixels from further processing (¶ 0316)].
7.	Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US Patent Application Publication 2011/0138100), and in view of Siu et al. (US Patent Application Publication 2006/0149803, hereinafter Siu).
As claim 18, Sinclair teaches A system [as shown in figure 1], comprising:
 a host [host system, figure 1, 100]; 
a memory device [flash memory, figure 1, 116]; and 
a first controller coupled to the host and the memory device [the corresponding “first controller” is the “system controller,” figure 1, 118; The memory system 102 of FIG. 1 may include non-volatile memory, such as a multi-bank flash memory 116, and a system controller 118 that both interfaces with the host 100 to which the memory system 102 is connected for passing data back and forth and controls the memory 116 … (¶ 0027)], wherein the first controller comprises: a first communication subsystem configured to send and receive, within the first controller, instructions to be executed [as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051)]; a second communication subsystem configured to transfer, within the first controller, data [A method and system for permitting host write operations in one part of a flash memory concurrently with another operation in a second part of the flash memory is disclosed. The method includes receiving data at a front end of a memory system, selecting at least one of a plurality of subarrays in the memory system for executing a host write operation, and selecting at least one other subarray in which to execute a second operation. The write operation and second operation are then executed substantially concurrently … (abstract); Data are transferred into and out of the planes 310 and 312 through respective data input/output circuits 334 and 336 that are connected with the data portion 304 of the system bus 302. The circuits 334 and 336 provide for both programming data into the memory cells and for reading data from 
a plurality of computing devices [the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices;” … The memory system includes a plurality of subarrays, each associated with a separate subarray controller, and a front end controller adapted to select and initiate concurrent operations in the subarrays (abstract); … The memory system also includes plurality of subarray controllers, each of the plurality of subarray controllers configured to control data read or write operations in a respective one of the plurality of subarrays independent of read or write operations in any other of the plurality of subarrays. A front end controller in the memory system is in communication with the plurality of subarray controllers, where the front end controller is adapted to select at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for data received from a host, select at least one other subarray of the plurality of subarrays in which to execute a second operation, and initiate execution of the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (¶ 0005); The memory system of claim 10, wherein the plurality of subarray controllers comprises a plurality of processors, each processor associated with a different subarray and each processor positioned on a single die separate from any die comprising the subarrays (claim 23);], wherein: each of the plurality of computing devices is separately addressable across a contiguous address space [as shown in figures 7 and 8, where each of the controllers/computing devices (figure , 802) is assigned a separate address space associated with its memory bank (figure 7, 704; figure 8, 804); … One arrangement of physical subarrays 702 in a multi-bank memory 700 is illustrated in FIG. 7. Each bank 704 may have one or more subarrays 702 where each subarray 702 is associated with a respective LBA region 708 made up of a fixed address range of host LBA addresses that differs from every other LBA region 708 in the multi-bank memory 700 … first, that the number of LBA subarrays 702 mapped to a sequence of contiguous addresses in host LBA address space is high to maximize parallelism of writing sequential data to physical subarrays; second, that the length of the sequence of contiguous addresses in individual LBA subarrays mapped to a sequence of contiguous addresses in host LBA address space is high to maximize the writing of data with sequential addresses in physical subarrays … (¶ 0039-0040)], and the plurality of computing devices are resident on the first controller [the corresponding “first controller” is the “system controller,” figure 1, 118; the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices;” … The memory system includes a plurality of subarrays, each associated with a separate subarray controller, and a front end controller adapted to select and initiate concurrent operations in the subarrays (abstract)];
wherein the first controller is configured to: send, via the first communication subsystem, an instruction from the host to at least one of the plurality of computing devices to perform operations on a block of data [as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); A method of operating a memory system having an array of non-volatile memory cells, the method comprising the memory system: receiving data at a front end of the memory system from a host, wherein the data comprises a plurality of host logical block addresses (LBAs); selecting at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for the received data, wherein each of the plurality of subarrays is associated with a unique, fixed region of host LBA addresses and each of the plurality of subarrays is associated with a separate subarray controller; selecting at least one other subarray of the plurality of subarrays in which to execute a second operation on data already residing in the other subarray; and executing the host write operation and the second operation substantially concurrently in the at least one subarray and the at least one other subarray (claim 1)]; 
wherein: each of the operations specify a single address and involves accessing an address space that corresponds to a size of a memory device couplable to the plurality of computing devices [as shown in figures 1 and 8; When writing data to a conventional flash data memory system, a host typically assigns unique logical addresses to sectors, clusters or other units of data within a continuous virtual address space of the memory system. The host writes data to, and reads data from, addresses within the logical address space of the memory system. The memory system then commonly maps data between the logical address space and the physical blocks or metablocks of the memory, where data is stored in fixed logical groups corresponding to ranges in the logical address space. Generally, each fixed logical group is stored in a separate physical block of the memory system. The memory system keeps track of how the logical address space is mapped into the physical memory but the host is unaware of this. The host keeps track of the addresses of its data files within the logical address space but the memory system operates without knowledge of this mapping (¶ 0002); Data are transferred into and out of the planes 310 and 312 through respective data input/output circuits 334 and 336 that are connected with the data portion 304 of the system bus 302. The circuits 334 and 336 provide for both programming data into the memory cells and for reading data from the memory cells of their respective planes, through lines 338 and 340 connected to the planes through respective column control circuits 314 and 316. Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0030-0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); as shown in figures 7 and 8, where each of the subarray controllers (figure 8, 802) is assigned a separate a sequence of contiguous addresses in host LBA address space is high to maximize parallelism of writing sequential data to physical subarrays; second, that the length of the sequence of contiguous addresses in individual LBA subarrays mapped to a sequence of contiguous addresses in host LBA address space is high to maximize the writing of data with sequential addresses in physical subarrays … (¶ 0039-0040)]; and at least two of the operations performed by at least two of the plurality of computing devices are performed in parallel [A method and system for permitting host write operations in one part of a flash memory concurrently with another operation in a second part of the flash memory is disclosed. The method includes receiving data at a front end of a memory system, selecting at least one of a plurality of subarrays in the memory system for executing a host write operation, and selecting at least one other subarray in which to execute a second operation. The write operation and second operation are then executed substantially concurrently … (abstract); … The number of slices 706 may be set by the number of memory subarrays within a bank that should perform background operations concurrently with host data write operations to the bank (¶ 0040)]; wherein one of the at least two of the operations comprise normalizing data to a fixed format or an absolute value operation [This limitation is taught by Sui -- Format absolute value operations, as well as 2.sup.N scaling. "I2I" refers to conversion from one integer format to another; these conversions can also be combined with absolute value or negation operations. "FRC" is a "fraction" operation that returns the fractional portion of a floating-point input operand (¶ 0057)];
transfer, via the second communication subsystem, the block of data from the memory device to the least one of the plurality of computing devices [as shown in figures 1 and 8; When writing data to a conventional flash data memory system, a host typically assigns unique logical addresses to sectors, clusters or other units of data within a continuous virtual address space of the memory system. The host writes data to, and reads data from, addresses within the logical address space of the memory system. The memory system then commonly maps data between the logical address space and the physical blocks or metablocks of the memory, where data is stored in fixed logical groups corresponding to ranges in the logical address space. Generally, each fixed logical group is stored in a separate physical block of the memory system. The memory system keeps track of how the logical address space is mapped into the physical memory but the host is unaware of this. The host keeps track of the addresses 
Regarding claim 18, Sinclair in view of Li does not teach wherein one of the at least two of the operations comprise normalizing data to a fixed format or an absolute value operation.
	However, both a square root address operation and a conversion operation are well known and widely used in the art.
	For example, Siu specifically teaches an absolute value operation [Format conversion operations (listed at 308) convert operand A from one format to another. "F2F" refers generally to conversion from one floating point format to another. In some embodiments, these conversions can also include scaling the operand by 2.sup.N for an integer N. In addition, F2F conversions with integer rounding are also supported. "F2I" refers to conversion from floating point formats to integer formats. As with F2F conversions, the operand can be scaled by 2.sup.N. "I2F" refers generally to integer-to-floating-point conversions; such operations can be combined with negation or absolute value operations, as well as 2.sup.N scaling. "I2I" refers to conversion from one integer format to another; these conversions can also be combined with absolute value or negation operations. "FRC" is a "fraction" operation that returns the fractional portion of a floating-point input operand (¶ 0057)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to support a conversion operation, as demonstrated by Siu, and to incorporate it into the existing scheme disclosed by Sinclair, in order to also support a floating-point to an integer format conversion operation.
The system of claim 18, wherein at least one additional computing device of the plurality of computing devices comprises a second controller and the second controller transfers the instruction from a host to the first communication subsystem [Sinclair -- as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); the corresponding “computing devices” are the “subarray controllers” -- figure 1 shows that the system controller (118) includes a controller firmware module (124), and figure 8, further shows it comprises a plurality of “subarray controllers“ (802), which are the corresponding “computing devices;”].
	As to claim 22, Sinclair in view of Sui teaches The system of claim 18, wherein the at least two operations are different types of operations [Sui – as shown in figure 3, where there are a plurality of different operations].
8.	Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Siu, and further in view of Bernat et al. (US Patent Application Publication 2020/0133492, hereinafter Bernat).
Regarding claim 20, Sinclair in view of Siu does not teach allocating and de-allocating resources.
However, allocating and de-allocating resources are well-known practices and commonly employed in the art.
For example, Bernat specifically teaches allocating and de-allocating resources […  At a later time, the original data segment may be deallocated and removed from the storage system … (¶ 0030); The operating system of the flash storage system may a list of allocation units across multiple flash drives of the flash storage system. The allocation units may be entire erase blocks or multiple erase blocks. The operating system may maintain a map or address range that directly maps addresses to erase blocks of the flash drives of the flash storage system … (¶ 0060-0061)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to support allocating and de-allocating resources, as demonstrated by Bernat, and to incorporate it into the existing scheme disclosed by Sinclair in view of Siu, in order to also support allocating and de-allocating resources.
As to claim 21, Sinclair in view of Sui & Bernat teaches The system of claim 18, wherein the first controller is further configured to transfer, via the second communication subsystem, the block of data having the reduced size associated therewith to the memory device [Bernat -- The software resources 314 may also include software that is useful in facilitating and optimizing I/O operations that are directed to the storage resources 308 in the storage system 306. For example, the software resources 314 may include software modules that perform carry out various data reduction techniques such as, for example, data compression, data deduplication, and others … (¶ 0134)].
As to claim 23, Sinclair in view of Sui & Bernat teaches The apparatus of claim 18, wherein the memory device comprises a NAND memory device or a 3D XPoint memory device, or combinations thereof [Bernat -- … In some embodiments, messages are stored in RAM, NVRAM and on NAND flash devices, and a variety of protocols are used in order to make efficient use of each storage medium. Latency-.
9.	Claims 10-16, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Li, and further in view of Siu et al. (US Patent Application Publication 2006/0149803, hereinafter Siu).
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	Regarding claim 10, Sinclair in view of Li does not teach wherein a square root address operation or a conversion operation.
	However, both a square root address operation and a conversion operation are well known and widely used in the art.
	For example, Siu specifically teaches a conversion operation [Format conversion operations (listed at 308) convert operand A from one format to another. "F2F" refers generally to conversion from one floating point format to another. In some embodiments, these conversions can also include scaling the operand by 2.sup.N for an integer N. In addition, F2F conversions with integer rounding are also supported. "F2I" refers to conversion from floating point formats to integer formats. As with F2F conversions, the operand can be scaled by 2.sup.N. "I2F" refers generally to integer-to-floating-point conversions; such operations can be combined with negation or absolute value operations, as well as 2.sup.N scaling. "I2I" refers to conversion from one integer format to another; these conversions can also be combined with absolute value or 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to support a conversion operation, as demonstrated by Siu, and to incorporate it into the existing scheme disclosed by Sinclair in view of Li, in order to also support a floating-point to an integer format conversion operation.
	As to claim 11, it recites substantially the same limitations as in claim 19, and is rejected for the same reasons set forth in the analysis of claim 19. Refer to "As to claim 19" presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to "As to claim 21" presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to "As to claim 21" presented earlier in this Office Action for details.
	As to claim 14, Sinclair in view of Li & Siu teaches The apparatus of claim 10, wherein the first controller is configured to perform copy, read, write, and error correction operations for a memory device coupled to the apparatus [Sinclair -- In order to address the need for improved memory management in a multi-bank memory system, methods and systems are disclosed herein for allowing concurrent host write operations and secondary operations, where the secondary operation may be an operation such as a garbage collection, read or copy operation … (¶ 0004); … The system controller 118 may include an internal clock 218. The processor 206 an error correction code (ECC) module 214, a RAM buffer 212, a host interface 216, and boot code ROM 210 via an internal data bus 202 (¶ 0028)].
	As to claim 15, Sinclair in view of Li & Siu teaches The apparatus of claim 10, wherein the first computing device and the second computing device are configured such that: the first computing device can access, through the first communication subsystem, an address space associated with the second computing device; and the second computing device can access, through the first communication subsystem, an address space associated with the first computing device [Sinclair – as shown in figures 1 and 8; Each memory chip in each bank 120 contains some controlling circuitry that executes commands from the controller 118 to perform such functions … (¶ 0031); … As used herein, a foreground operation refers to any activity that is a direct consequence of a host write command. A foreground operation may include garbage collection if garbage collection is necessary to carry out a pending write command. In contrast, a background operation refers to activities that take place that are not a direct consequence of a host write command … (¶ 0051); A method of operating a memory system having an array of non-volatile memory cells, the method comprising the memory system: receiving data at a front end of the memory system from a host, wherein the data comprises a plurality of host logical block addresses (LBAs); selecting at least one subarray of a plurality of subarrays in the array in which to execute a host write operation for the received data, wherein each of the plurality of subarrays is associated with a unique, fixed region of host LBA addresses and each of the plurality of subarrays is associated with a separate subarray controller; selecting at least one other subarray of the plurality of subarrays in which to 
	As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
As to claim 24, it recites substantially the same limitations as in claims 1, 10, and 18, and is rejected for the same reasons set forth in the analysis of claims 1, 10, and 18. Refer to "As to claim 1;" "As to claim 10;" and "As to claim 18" presented earlier in this Office Action for details.
Further, Sinclair in view of Li & Siu teaches wherein: one of the at least two of the operations comprise one of a floating point accumulate, a 32-bit complex operation, a square root address operation, a conversion operation, normalizing data to a fixed format, or an absolute value operation [Li teaches a floating point accumulate -- as shown in figures 2, 3, and 6; A chip includes a multiply accumulate module with a fixed-point general-purpose unit, a floating-point special-purpose unit, and an output selection unit. The fixed-point general-purpose unit and the floating-point special-purpose unit share one group of multipliers. In the multiply accumulate module of the chip, the fixed-point operation and the floating-point operation are integrated in one circuit, so that the multiply accumulate module implements not only the fixed-point operation, but also the floating-point operation in the circuit. Sharing the multiplier by the fixed-point operation unit and the floating-point operation unit reduces a total quantity of devices used, and reduces power consumption during operation (abstract); multiplying, adding a third operand C of a calculation result of an upper-level multiply accumulate module, to obtain and output a fixed-point operation result … (¶ 0015-0016)].
	Still further, Sinclair in view of Li & Siu teaches and another of the at least two of the operations comprise one of a floating point add accumulate, a 32-bit complex operation, a square root address operation, a conversion operation, normalizing data to a fixed format, or an absolute value operation, where the one operation and the other operation are different operations [Sui teaches a conversion operation -- Format conversion operations (listed at 308) convert operand A from one format to another. "F2F" refers generally to conversion from one floating point format to another. In some embodiments, these conversions can also include scaling the operand by 2.sup.N for an integer N. In addition, F2F conversions with integer rounding are also supported. "F2I" refers to conversion from floating point formats to integer formats. As with F2F conversions, the operand can be scaled by 2.sup.N. "I2F" refers generally to integer-to-floating-point conversions; such operations can be combined with negation or absolute value operations, as well as 2.sup.N scaling. "I2I" refers to conversion from one integer format to another; these conversions can also be combined with absolute value or negation operations. "FRC" is a "fraction" operation that returns the fractional portion of a floating-point input operand (¶ 0057)].
	As to claim 25, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.

	As to claim 27, it recites substantially the same limitations as in claim 20, and is rejected for the same reasons set forth in the analysis of claim 20. Refer to "As to claim 20" presented earlier in this Office Action for details.

					Conclusion
10.	Claims 1-16, and 18-27 are rejected as presented above.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 19, 2022